Citation Nr: 0012630	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-26 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1968 to March 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1997 by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).  


FINDING OF FACT

The veteran has not presented any competent evidence linking 
her current cervical spine disorder to service or to a 
service-connected disability.


CONCLUSION OF LAW

The claim for service connection for a cervical spine 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
active service, the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that the veteran has previously 
established service connection for residuals of a lumbosacral 
strain, rated as 10 percent disabling; and an adjustment 
reaction with depressed mood, rated as 10 percent disabling.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  Alternatively, a claim may be well 
grounded by showing a link to service based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The veteran contends that she sustained a cervical spine 
disorder when she fell down a flight of stairs during 
service.  The only service medical record pertaining to the 
neck is a record dated in March 1969 which shows that the 
veteran reported having back pain which radiated into her 
neck.  It was noted that she had mild muscle spasm of the 
left side of her neck.  However, subsequent records are 
negative for complaints or findings pertaining specifically 
to the neck.  Service medical records dated in April 1972 
which are associated with the incident described by the 
veteran show that she had tenderness in the trapezius and 
paravertebral muscles after falling down stairs, but the 
records do not contain any references to a chronic cervical 
spine disorder.  Moreover, the report of a medical history 
given by the veteran in February 1974 shows that she reported 
having trauma to the lumbar spine, but there is no mention of 
a disorder of the cervical spine.  The report of a medical 
examination conducted in February 1974 for the purpose of her 
separation from service also does not contain any mention of 
any cervical spine disorder.  Clinical evaluation of the neck 
and spine was normal.  Thus, the service medical records do 
not demonstrate the presence of a chronic cervical spine 
disorder.  

There is also no evidence that arthritis of the cervical 
spine was manifest within a year after separation from 
service.  The earliest medical records containing references 
to a cervical spine disorder are from many years after 
separation from service.  For example, a private medical 
treatment record dated in June 1988 shows that the veteran 
reported having pain in the right side of her neck and in her 
right shoulder.  She also stated that he right arm was 
getting stiff.  It was noted that she had been in a car with 
her seat belt on when it was forced off the road and went 
into a ditch.  Neither that record, nor any subsequent post 
service medical treatment record contains any medical opinion 
linking the veteran's complaints of cervical pain to her 
period of service.  

The report of an examination of the veteran's spine conducted 
by the VA in May 1997 shows that the veteran gave a history 
of falling and injuring her lower back and neck in 1972 while 
in service.  Following examination, the impression was 
chronic back pain in both cervical and lumbar regions without 
any specific radicular type symptoms.  The Board notes that 
the examiner did not link the current cervical spine disorder 
to the injury in service.  On the contrary, he specifically 
stated that the pain may or may not be related.  This 
statement clearly leaves open the possibility that the injury 
in service may not have played any role in the development of 
the disability at issue in this case.  A medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).  Such a speculative 
statement does not justify a belief by a fair and impartial 
individual that the claim is well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient evidence to render a 
claim well grounded); see also Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not sufficient 
to make a veteran's service connection claim well grounded); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding 
that there was a plausible basis for the Board's decision 
that a disability was not incurred in service where even the 
medical evidence favorable to the appellant's claim did 
little more than suggest the possibility that the veteran's 
illness might have been caused by his wartime radiation 
exposure). 

Similarly, the report of an examination conducted by the VA 
in April 1998 shows that the veteran gave a history of 
falling in service in 1972 and injuring her neck and back.  
Following examination, the examiner stated that her exam was 
consistent with degenerative disc disease of the cervical 
spine and a possible herniated disc. Again, however, there is 
no opinion linking that diagnosis to service.  The examiner 
indicated that it was unlikely that the veteran's service-
connected lumbar spine condition led directly to her cervical 
spine problems.  The examiner noted that the veteran had 
stated that she had injured her neck at the time of the fall 
in service, but stated that "I cannot say whether or not her 
recurrent problem is a direct result of the fall or is [a] 
degenerative problem in nature."   

The fact that the veteran's own account of the etiology of 
her disability was recorded in her examination reports is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board has noted that the veteran testified during a 
hearing held in April 1998 that she believed that her current 
disability of the cervical spine was related to the incident 
in service when she fell down some stairs.  However, the 
veteran's own opinion that her current disabilities are 
related to service is not enough to support the claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does 
not meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  A veteran 
is competent to testify as to the symptoms that she 
experienced, but she is not competent to render a medical 
opinion regarding the significance of those symptoms.  See 
McIntosh v. Brown, 4 Vet. App. 553, 560 (1993).  

In summary, the post-service medical evidence which is of 
record does not contain any medical opinion which supports 
the contention that the veteran's current cervical spine 
disorder is related to service, or to a service-connected 
disability.  Even assuming that the veteran's testimony 
satisfied the service-incurrence requirement to well ground 
the claim under Savage, medical evidence would be required to 
establish a relationship between the present disability and 
symptoms described by the veteran during and after service.  
Savage, 10 Vet. App. 397. Accordingly, the Board concludes 
that the claim for service connection for a cervical spine 
disorder is not well grounded.  Because the claim is not well 
grounded, there is no further duty on the part of the VA to 
develop evidence with respect to the claim.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

Service connection for a cervical spine disorder is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

 

